Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
All previous rejections have been overcome by the amendment supported by the original disclosure.
The previous restriction has been withdrawn. Claims 5-18, 26-27, and 21-24 have been rejoined. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hyunseok Park on 8/25/22.
Claim 5, the end, replace “a divalent organic group.”  with “ 

    PNG
    media_image1.png
    91
    223
    media_image1.png
    Greyscale
 or –(CF2)-, wherein n is an integer of 1 to 8.”.
Claim 9, 3rd line from the end, replace “a divalent organic group;”  with “ 

    PNG
    media_image1.png
    91
    223
    media_image1.png
    Greyscale
 or –(CF2)-, wherein n is an integer of 1 to 8;”.
Claim 12, 3rd line from the end, replace “a divalent organic group;”  with “ 

    PNG
    media_image1.png
    91
    223
    media_image1.png
    Greyscale
 or –(CF2)-, wherein n is an integer of 1 to 8;”.
Cancel claims 25 and 28-32.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1-24 and 26-27 is(are) allowable over the closest prior art: Fujibayashi (US 20090136818) listed on IDS and ISR.
Fujibayashi (56, abs., examples, claims) discloses:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

However, Fujibayashi fails to teach the claimed structures having fluorinated R1 groups.  
Therefore, claims 1-24 and 26-27 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Response to Arguments
The argument for allowance of amended claims has been fully considered and persuasive.   All previous rejections and restriction have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766